Title: To George Washington from Henry Knox, 26 August 1792
From: Knox, Henry
To: Washington, George



Sir
Philadelphia 26th August 1792

I had the honor in New York, on the 23d, to acknowledge the receipt of your letter of the 15th instant with the dispatches from Georgia. Having returned to this city the last evening I found your favor of the 19th, which was received here on the 23d instant.
Tomorrow I will lay before the secretary of the treasury, and the attorney Genl, the Georgia papers and your ideas thereon; and the result shall be submitted to you as early as possible.
I have now the honor to submit Copies of General Waynes letter of the 17th, Capt. Jo. Cass’s of the 6 instant, and Genl Putnams of the 22d July.

The conduct of the Waggoners mentioned by Genl Wayne, in leaving the stores upon the road shall be inquired into and remedied immediately, and proper prosecutions take place.
The conduct of Genl Putnam appears to have been judicious, and an anticipation of his instructions lately transmitted.
By the next post I shall have the honor of making further communication of such circumstances as may be necessary to be submitted to your view. I have the honor sir to be with perfect respect Your Obedient Servant

H. Knox

